Citation Nr: 0527969	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for blindness of the left eye.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from February 
1981 to June 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran contends, in part, that a higher rating should be 
assigned because he has headaches as a result of the skull 
fracture which caused his blindness.  On the November 2003 VA 
eye examination, there were complaints and a diagnosis of 
pain on the left side of the head secondary to the trauma.  
The RO has apparently not considered the possibility of 
assigning a 10 percent evaluation under diagnostic code 8045 
for brain disease due to trauma, with complaints such as 
headache and pain.  This claim is referred to the RO for such 
action as may be appropriate.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected blindness of the left eye 
is manifested by no light perception.  

3.  Service connection has not been established for any right 
eye disorder and the corrected visual acuity in the right eye 
is 20/20.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for blindness of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.79, 4.83, 4.83a, 4.84a and Code 
6070 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The August 2003 VCAA notice letter 
told the veteran, "If there is any other evidence you would 
like to have considered, please let us know."  

Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As to the other factors, the Board finds that the VCAA notice 
requirements have been satisfied by virtue of the June 2002 
RO decision and cover letter, the August 2003 statement of 
the case (SOC), a VCAA notice letter sent to the veteran in 
August 2003, and the February 2004 supplemental statement of 
the case (SSOC).  VCAA only requires that the duty to notify 
is satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the appellant's claims, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  That was not done in this case.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra. 
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
additional SSOC was provide to the veteran in February 2004.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private and government records which 
the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  See Charles v. Principi, 
16 Vet. App. 370 (2002).  There is no evidence of relevant 
Social Security Administration records.  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001) [citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) for the holding that VCAA does not apply 
where there is extensive factual development, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that further assistance 
would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2005).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2005).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not the veteran 
has specifically claimed that they apply, as well as the 
entire history of the veteran's disability in reaching its 
decision raised them.  Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements or counting fingers cannot be accomplished at 
3 feet (.91m.), lesser extents of visions, particularly 
perception of objects, hand movements or counting fingers at 
distance less than 3 feet (.91m.), being considered of 
negligible utility.  With visual acuity 5/200 (1.5/60) or 
less or the visual field reduced to 5 degrees concentric 
contraction, in either event in both eyes, the question of 
entitlement on account of regular aid and attendance will be 
determined on the facts in the individual case.  38 C.F.R. § 
4.79 (2005).

Compensation is payable for certain combinations of service 
connected and non-service connected disabilities, including 
blindness in one eye as a result of service connected 
disability and blindness in the other eye as a result of non-
service connected disability, as if both disabilities were 
service-connected, provided the non-service connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).  It should be noted that 
this provision applies only if there is blindness of both 
eyes.  Where the non-service-connected eye has vision which 
does not approximate the definition of blindness, the rating 
will be calculated as though the non-service-connected eye 
had vision of 20/40 or better.  38 C.F.R. § 4.14 (2005).  

The veteran's service-connected disability is rated under 
Diagnostic Code 6070.  That code provides that a 30 percent 
disability evaluation is warranted when there is blindness in 
one eye, with only light perception, and visual acuity of 
20/40 in the nonservice-connected eye.  38 C.F.R. Part 4, 
Code 6070.  A 40 percent evaluation requires, in addition to 
blindness in one eye, having only light perception, a 
service-connected loss of visual acuity in the other eye with 
corrected visual acuity being 20/50 (6/15) or more.  38 
C.F.R. § 4.84a, Diagnostic Code 6070.  

Factual Background

The service medical records show that the veteran sustained 
an injury to the left face in August 1989, resulting in 
fractures of the face and forehead.  He had a total loss of 
vision in the left eye following the incident.  The diagnosis 
was multiple left orbital fractures compromising the optic 
canal on the left and secondary total blindness of the left 
eye.  

Subsequent service medical records continued to show no light 
perception in the left eye.  Examination in June 2001 showed 
that visual acuity in the right eye was correctable to 20/20.  

On VA examination in February 2002, there was no light 
perception in the left eye and visual acuity in the right eye 
was correctable to 20/20.  The diagnosis was loss of vision, 
no light perception, secondary to trauma.  

The report of the November 2003 VA eye examination shows that 
the veteran gave a history of total loss of vision in the 
left eye immediately after a facial fracture in August 1989.  
Right eye visual acuity was 20/20, while there was no light 
perception in the left eye.  The diagnoses were blind left 
eye secondary to trauma, pterygia, minimal cataract in the 
left eye, and pain on the left side of the head secondary to 
trauma.  

Analysis

It is not contended, nor does the evidence show that there is 
a service-connected loss of vision in the right eye.  Since 
only the left eye is service-connected, the maximum 
evaluation provided by the rating criteria is 30 percent.  
38 C.F.R. §§ 4.14, 4.84a, Code 6070.  

Disabilities are rated on corrected visual acuity.  So, in 
this case, with a corrected visual acuity of 20/20, even if 
the right eye was service-connected, the rating schedule 
would provide no more than a 30 percent evaluation.  
38 C.F.R. §§ 4.83, 4.83a (2005).  

Since the non-service-connected right eye is not blind, the 
provisions of 38 C.F.R. § 3.383(a), for rating a blind 
service-connected eye and a blind non-service-connected eye, 
do not apply.  

The Board notes that the veteran's service-connected 
blindness is the basis for the award of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) 
(West 2002).  

The Board also notes the veteran's complaints of headaches 
and pain.  These symptoms have not been developed for 
consideration by the Board.  Absent a notice of disagreement, 
a statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  Bernard v. Brown, 4 Vet. App. 
384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  As 
noted above, the Board refers these matters to the RO for 
appropriate disposition.  

The medical records and examination reports provide a 
preponderance of evidence as to the extent of the veteran's 
disability.  This competent medical evidence shows that the 
disability does not meet any applicable criteria for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the veteran's 
blindness has not significantly changed and uniform rating is 
appropriate in this case. 

Other Criteria and Extraschedular Rating  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2005).  The Board, as did the RO (see SOC 
dated in August 2003), finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(2005).  In this regard, the Board finds that there has been 
no showing by the veteran that this service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



ORDER

An initial disability rating in excess of 30 percent for 
blindness of the left eye is denied.  


____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


